Case 4:18-cv-00247-ALM Document 170 Filed 06/01/20 Page 1 of 4 PageID #: 3895



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

              RETZLAFF’S NOTICE OF ISSUANCE OF SUBPOENA AND
           NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY

   TO:   JASON VAN DYKE

   PLEASE TAKE NOTICE, that pursuant to Fed. R. Civ. P. 45(a)(4) you are being
   notified of defendant’s intent to issue the attached subpoena to appear at a
   deposition and this notice of deposition duces tecum to your identified witness.

   TO:   JAMES MCGIBNEY
         4305 RIDGEBEND DR
         ROUND ROCK, TX 78665

   PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(a)(1) and 45,
   defendant will take the deposition upon oral examination, to be recorded by
   stenographic and videographic means, at the offices at Huesby Global Litigation
   Support, 7000 N. Mopac Expressway, 2nd floor, Austin, TX 78731. James
   McGibney is instructed to provide documents identified in the attached Exhibit A.
   The deposition will commence at 9:00 AM on June 8, 2020. The deposition will
   continue from day to day until completed.

   This notice was issued without your prior agreement because plaintiff did not
   cooperate in obtaining convenient dates for your deposition. Should you find the
   date or time noticed for this deposition inconvenient, this office will cheerfully
   cooperate to reschedule the deposition to a more convenient date or time without
   the need for court intervention.
Case 4:18-cv-00247-ALM Document 170 Filed 06/01/20 Page 2 of 4 PageID #: 3896



   In consideration of COVID-19, at your request and with 3-day notice you may
   appear remotely. Should you decide to appear remotely, you are still under
   subpoena to produce the documents identified in Exhibit A at the time of your
   deposition. If you are appearing remotely, arrangements must be made to provide
   the subpoenaed documents prior to the start of your deposition.



   Respectfully submitted,



   By:           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   State Bar No. 00787386
   Federal ID # 18465
   jdorrell@hanszenlaporte.com
   ANTHONY L. LAPORTE
   State Bar No. 00787876
   alaporte@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT TOM RETZLAFF


                                              CERTIFICATE OF SERVICE

          I certify that on     6-1      , 2020, the foregoing was electronically filed using
   the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@gmail.com


              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL


   Van Dyke v. Retzlaff
              Retzlaff’s Notice Duces Tecum                                                 2
Case 4:18-cv-00247-ALM Document 170 Filed 06/01/20 Page 3 of 4 PageID #: 3897




                       DOCUMENTS TO BE PRODUCED

      1. All documents reflecting communications between your (or from any other
         3rd party) and Jason Lee Van Dyke, to include all emails, text messages and
         any other form of communication (to include notes of any conversations),
         from January 1, 2014, to the date of your response.

      2. All documents supporting a claim that Thomas Retzlaff is the author of
         content on the “BV Files” blog located at www.ViaViewFiles.net.

      3. All documents supporting a claim that Thomas Retzlaff is an administrator
         of, or otherwise exercising control over, the BV Files blog.

      4. All documents pertaining to any technical, scientific, or investigative
         methods you have used to determine that Thomas Retzlaff is an owner,
         administrator, author, or contributor of content to the “BV Files” blog
         located at www.ViaViewFiles.net.

      5. Your most current resume.

      6. All documents evidencing any computer technology and investigative
         training you have had, including college degrees, diplomas, certificates, or
         transcripts of course work.

      7. All documents evidencing any special skills in computer technology you
         claim to possess, including college degrees, diplomas, certificates, or
         transcripts of course work.

      8. All documents reflecting communications between you and Philip Klein,
         including audio recordings, letters, reports, e-mails, text messages, and any
         other form of communication (to include notes of any conversations), from
         January 1, 2014, to the date of your response.

      9. All documents reflecting communications between you and Brittany
         Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
         drafts of affidavits, interlineated comments on drafts of affidavits. and any
         other form of communication (to include notes of any conversations), from
         January 1, 2014, to the date of your response.

      10. All documents reflecting communications between you and Collin Retzlaff,
          including audio recordings, letters, reports, e-mails, text messages, drafts of
          affidavits, interlineated comments on drafts of affidavits. and any other form


                                                                                        1
                                       Exhibit A
Case 4:18-cv-00247-ALM Document 170 Filed 06/01/20 Page 4 of 4 PageID #: 3898



         of communication (to include notes of any conversations), from January 1,
         2014, to the date of your response.

      11. All communications between you and Walker Wicevich, including audio
          recordings, letters, reports, e-mails, text messages, and any other form of
          communication (to include notes of any conversations), from January 1,
          2014, to the date of your response.

      12. All communications between you and any representative of the FBI,
          including audio recordings, letters, reports, e-mails, text messages, and any
          other form of communication (to include notes of any conversations), from
          January 1, 2014, to the date of your response.

      13. All communications referencing or pertaining to Thomas Retzlaff between
          you and any member of local, state, or federal law enforcement.

      14. Copies of any law enforcement reports, complaints, and communications,
          you have filed, submitted, or transmitted that reference or pertain to Thomas
          Retzlaff from January 1, 2014, to the date of your response.

      15. All documents reflecting any surveillance activities performed by you or at
          your request on Thomas Retzlaff or any of his family members from January
          1, 2014, to the date of your response.

      16. All communications between you and any family member of Thomas
          Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
          and any other form of communication (to include notes of any
          conversations), from January 1, 2014, to the date of your response.




                                                                                        2
